       Case 1:15-cv-01800-KPF Document 390 Filed 12/07/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROYCE CORLEY,

                            Plaintiff,
                                                     15 Civ. 1800 (KPF)
                   -v.-
                                                          ORDER
CYRUS R. VANCE JR., et al.,

                            Defendants.

KATHERINE POLK FAILLA, District Judge:

      On November 6, 2020, the Court received letters from Defendants (Dkt.

#385-86) regarding their compliance with the Court’s February 11, 2020 Order

(Dkt. #358). On November 9, 2020, the Court directed Plaintiff to submit any

responses to Defendants’ letters on or before November 30, 2020. (Dkt. #387).

As the Court has received no further communications from Plaintiff, it

considers Defendants’ letters to be unopposed, and understands that Plaintiff

therefore does not dispute Defendants’ statements regarding their compliance

with the Court’s February 11, 2020 Order.

      The parties are directed to file any pre-summary judgment submissions

pursuant to Section 4(a) of the Court’s Individual Rules on or before December

22, 2020. Any responses to the submissions will be due on or before January

5, 2021.

      The Clerk of Court is directed to transmit a copy of this Order to Plaintiff

at his address of record.
     Case 1:15-cv-01800-KPF Document 390 Filed 12/07/20 Page 2 of 2




    SO ORDERED.

Dated: December 7, 2020
       New York, New York

                                         KATHERINE POLK FAILLA
                                        United States District Judge




                                   2
